         Case 1:21-cr-00273-TFH Document 12 Filed 06/03/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    :
                                            :
              v.                            :      Case No. 1:21-cr-00273
                                            :
STEPHEN MAURY BAKER,                        :
                                            :
                      Defendant.            :

                NOTICE OF FILING DISCOVERY CORRESPONDENCE

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby files its June 3, 2021 discovery letter in this case, which was

served as an attachment via ECF on counsel for the defendant.

                                            Respectfully submitted,

                                            CHANNING D. PHILLIPS
                                            Acting United States Attorney
                                            DC Bar No. 415793


                                    By:           /s/
                                            MICHAEL J. ROMANO
                                            Trial Attorney, Detailee
                                            IL Bar No. 6293658
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            202-307-6691
                                            michael.romano@usdoj.gov


                                CERTIFICATE OF SERVICE

       On this 3rd day of June, 2021, a copy of the foregoing was served on counsel for the
defendant via the court’s Electronic Filing System

                                                   /s/ Michael J. Romano
                                                   Michael J. Romano
                                                   Trial Attorney / Detailee
         Case 1:21-cr-00273-TFH Document 12 Filed 06/03/21 Page 2 of 6




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530

                                                     June 3, 2021

David Bos, Esq.
Assistant Federal Public Defender
Federal Public Defender for the District of Columbia
625 Indiana Avenue, N.W.
Washington, DC 20004

       Re:      United States v. Stephen Baker
                Case No. 1:21-cr-273

Dear Counsel:

       I am writing to memorialize production of discovery in this matter. On May 26, 2021, the
government provided you with preliminary discovery, consisting of 124 files. On May 28, 2021,
the government provided you with an additional three files. All of these were provided by way of
USAfx, in a folder titled US v. Stephen Baker - Discovery. The files were titled as follows:


             File Name
             0176-CE-3384526_0000001.pdf
             0176-CE-3384526_0000002.pdf
             0176-CE-3384526_0000002_1A0000001_0000001.pdf
             0176-CE-3384526_0000003.pdf
             0176-CE-3384526_0000003_1A0000002_0000001.pdf
             0176-CE-3384526_0000003_1A0000002_0000002.pdf
             0176-CE-3384526_0000004.pdf
             0176-CE-3384526_0000005.pdf
             0176-CE-3384526_0000006.pdf
             0176-CE-3384526_0000007_Redacted.pdf

                                                 2
Case 1:21-cr-00273-TFH Document 12 Filed 06/03/21 Page 3 of 6




 0176-CE-3384526_0000007_1A0000017_0000001_Redacted.pdf
 0176-CE-3384526_0000008_Redacted.pdf
 0176-CE-3384526_0000009_Redacted.pdf
 0176-CE-3384526_0000010.pdf
 0176-CE-3384526_0000010_1A0000392_0000001.pdf
 0176-CE-3384526_0000010_1A0000392_0000002.pdf
 0176-CE-3384526_0000010_1A0000392_0000003.pdf
 0176-CE-3384526_0000010_1A0000392_0000004.pdf
 0176-CE-3384526_0000010_1A0000393_0000001.pdf
 0176-CE-3384526_0000010_1A0000393_0000002.pdf
 0176-CE-3384526_0000010_1A0000393_0000003.pdf
 0176-CE-3384526_0000010_1A0000393_0000004.pdf
 0176-CE-3384526_0000010_1A0000394_0000001.pdf
 0176-CE-3384526_0000010_1A0000395_0000001.pdf
 0176-CE-3384526_0000010_1A0000395_0000002.pdf
 0176-CE-3384526_0000010_1A0000395_0000003.pdf
 0176-CE-3384526_0000010_1A0000395_0000004.pdf
 0176-CE-3384526_0000010_1A0000395_0000005.pdf
 0176-CE-3384526_0000010_1A0000395_0000006.pdf
 0176-CE-3384526_0000010_1A0000396_0000001.pdf
 0176-CE-3384526_0000010_1A0000396_0000002.pdf
 0176-CE-3384526_0000010_1A0000396_0000003.pdf
 0176-CE-3384526_0000010_1A0000396_0000004.pdf
 0176-CE-3384526_0000010_1A0000396_0000005.pdf
 0176-CE-3384526_0000010_1A0000396_0000006.pdf
 0176-CE-3384526_0000010_1A0000396_0000007.pdf
 0176-CE-3384526_0000010_1A0000396_0000008.pdf
 0176-CE-3384526_0000010_1A0000396_0000009.pdf
 0176-CE-3384526_0000010_1A0000396_0000010.pdf
 0176-CE-3384526_0000010_1A0000397_0000001.pdf
 0176-CE-3384526_0000010_1A0000398_0000002.pdf
 0176-CE-3384526_0000010_1A0000398_0000003.pdf
 0176-CE-3384526_0000010_1A0000398_0000001.pdf
 0176-CE-3384526_0000010_1A0000399_0000001.pdf
 0176-CE-3384526_0000010_1A0000399_0000002.pdf
 0176-CE-3384526_0000010_1A0000399_0000003.pdf
 0176-CE-3384526_0000010_1A0000399_0000004.pdf
 0176-CE-3384526_0000010_1A0000400_0000001_PHYSICAL.pdf
 0176-CE-3384526_0000010_1A0000401_0000001.pdf

                              3
Case 1:21-cr-00273-TFH Document 12 Filed 06/03/21 Page 4 of 6




 0176-CE-3384526_0000010_1A0000401_0000002.pdf
 0176-CE-3384526_0000010_1A0000401_0000003.pdf
 0176-CE-3384526_0000010_1A0000401_0000004.pdf
 0176-CE-3384526_0000010_1A0000402_0000001.pdf
 0176-CE-3384526_0000010_1A0000402_0000002.pdf
 0176-CE-3384526_0000010_1A0000403_0000001.pdf
 0176-CE-3384526_0000011_Redacted.pdf
 0176-CE-3384526_0000011_1A0000435_0000001_PHYSICAL.pdf
 0176-CE-3384526_0000012_Redacted.pdf
 0176-CE-3384526_0000013.pdf
 0176-CE-3384526_0000013_Import.pdf
 0176-CE-3384526_0000014.pdf
 0176-CE-3384526_0000014_1A0000001_0000001.pdf
 0176-CE-3384526_0000015.pdf
 0176-CE-3384526_0000015_1A0000002_0000001.pdf
 0176-CE-3384526_0000016.pdf
 0176-CE-3384526_0000016_1A0000003_0000001.pdf
 0176-CE-3384526_0000017_Redacted.pdf
 0176-CE-3384526_0000017_1A0000004_0000001_Redacted.pdf
 0176-CE-3384526_0000017_1A0000005_0000001.pdf
 0176-CE-3384526_0000017_1A0000005_0000002_Redacted.pdf
 0176-CE-3384526_0000017_1A0000005_0000003_Redacted.pdf
 0176-CE-3384526_0000017_1A0000005_0000004_Redacted.pdf
 0176-CE-3384526_0000018_Redacted.pdf
 0176-CE-3384526_0000019_Redacted.pdf
 0176-CE-3384526_0000019_1A0000006_0000001_Redacted.pdf
 0176-CE-3384526_0000019_1A0000007_0000001.pdf
 0176-CE-3384526_0000020_Redacted.pdf
 0176-CE-3384526_0000020_1A0000317_0000001.pdf
 0176-CE-3384526_0000020_1A0000317_0000002.pdf
 0176-CE-3384526_0000020_1A0000317_0000003.pdf
 0176-CE-3384526_0000021_Redacted.pdf
 0176-CE-3384526_0000022_Redacted.pdf
 0176-CE-3384526_0000022_Import_Redacted.pdf
 0176-CE-3384526_0000023_Redacted.pdf
 0176-CE-3384526_0000023_1A0000235_0000001_Redacted.pdf
 0176-CE-3384526_0000023_1A0000236_0000001_PHYSICAL.pdf
 0176-CE-3384526_0000024.pdf
 0176-CE-3384526_0000024_1A0000008_0000001_PHYSICAL.pdf

                              4
Case 1:21-cr-00273-TFH Document 12 Filed 06/03/21 Page 5 of 6




 0176-CE-3384526_0000025_Redacted.pdf
 0176-CE-3384526_0000026_Redacted.pdf
 0176-CE-3384526_0000027.pdf
 0176-CE-3384526_0000027_1A0000009_0000001.pdf
 0176-CE-3384526_0000028.pdf
 0176-CE-3384526_0000028_1A0000010_0000001.pdf
 0176-CE-3384526_0000029.pdf
 0176-CE-3384526_0000029_1A0000011_0000001.pdf
 0176-CE-3384526_0000029_1A0000011_0000002.pdf
 0176-CE-3384526_0000029_1A0000011_0000003.pdf
 0176-CE-3384526_0000029_1A0000011_0000004.pdf
 0176-CE-3384526_0000029_1A0000011_0000005.pdf
 0176-CE-3384526_0000030.pdf
 0176-CE-3384526_0000030_1A0000012_0000001.pdf
 0176-CE-3384526_0000031_Redacted.pdf
 0176-CE-3384526_0000031_1A0000013_0000001_Redacted.pdf
 0176-CE-3384526_0000032_Redacted.pdf
 0176-CE-3384526_0000032_1A0000014_0000001_Redacted.pdf
 0176-CE-3384526_0000033.pdf
 0176-CE-3384526_0000033_1A0000015_0000001.pdf
 0176-CE-3384526_0000034.pdf
 0176-CE-3384526_0000035_Redacted.pdf
 0176-CE-3384526_0000036.pdf
 0176-CE-3384526_0000036_1A0000016_0000001.pdf
 0176-CE-3384526_0000037.pdf
 0176-CE-3384526_0000037_1A0006989_0000001.pdf
 0176-CE-3384526_0000037_1A0006990_0000001.pdf
 0176-CE-3384526_0000038.pdf
 0176-CE-3384526_0000039_Redacted.pdf
 0176-CE-3384526_0000039_1A0000018_0000001_Redacted.pdf
 0176-CE-3384526_0000040_Redacted.pdf
 0176-CE-3384526_0000040_1A0000404_0000001.pdf
 0176-CE-3384526_0000041.pdf
 0176-CE-3384526_0000041_1A0000003_0000001.pdf
 0176-CE-3384526_0000042_Redacted.pdf
 0176-CE-3384526_0000042_1A0000019_0000001_Redacted.pdf
 0176-CE-3384526_0000043.pdf
 0176-CE-3384526_0000044.pdf
 0176-CE-3384526_0000044_1A0000020_0000001_Redacted.pdf

                              5
          Case 1:21-cr-00273-TFH Document 12 Filed 06/03/21 Page 6 of 6




         Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of similarly
situated defendants, and citizen tips. The government is working to develop a system that will
facilitate access to these materials. In the meantime, please let me know if there are any categories
of information that you believe are particularly relevant to your client.

       This material is subject to the terms of the Protective Order issued in this case.

        I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S. 83
(1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes to
light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

         I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal Rules
of Criminal Procedure, including results or reports of any physical or mental examinations, or
scientific tests or experiments, and any expert witness summaries. I also request that defendant(s)
disclose prior statements of any witnesses defendant(s) intends to call to testify at any hearing or
trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I request that such
material be provided on the same basis upon which the government will provide defendant(s) with
materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                      Sincerely,


                                                      /s/ Michael J. Romano
                                                      Michael J. Romano
                                                      Trial Attorney / Detailee




                                                  6
